TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00222-CV




Ex parte Emilio Kifuri III





FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C-2001-630C, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Relator Emilio Kifuri filed his petition for writ of habeas corpus with this Court
on April 18, 2006.  The reporter’s record was filed on April 19, 2006.  On April 21, 2006, Kifuri
informed this Court that the parties had reached a settlement agreement and expected to file a
motion to dismiss the appeal by Monday, April 24, 2006.  On June 8, 2006, the Clerk of this
Court sent both parties a request to file a written response in this Court regarding the status of the
parties’ settlement agreement on or before June 16, 2006.  To date, neither party has responded
to this Court’s notice.  We dismiss the appeal on our own motion.  Tex. R. App. P. 42.3(c).
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, B. A. Smith and Pemberton
Dismissed
Filed:   July 6, 2006